DETAILED ACTION
Status of the Application
	Claims 1, 32-50 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Amendment of claim 1, cancellation of claims 2-31, addition of claims 32-50, and amendments to the specification as submitted in a communication filed on 10/28/2022 is acknowledged. 
In a telephone conversation with Mr. Micheal Hebert on 2/2/2022, an agreement was reached to amend claims 1 and 47 to place the application in condition for allowance.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Micheal Hebert on 2/2/2022.
Please replace claims 1 and 47 as follows:

	1.	A method for preparing an adipate ester or adipate thioester, comprising converting a 2,3-	dehydroadipate ester or 2,3-dehydroadipate thioester into the adipate ester or thioester in the 		presence of a biocatalyst, wherein said biocatalyst comprises an enzyme, wherein said enzyme 	comprises the amino acid sequence of SEQ ID NO: 100, or an amino acid sequence that has at 

	47.	The method accordingly to claim 46, wherein said enzyme capable of catalysing the 	reduction of a carbonyl group to an alcohol group or capable of catalysing the reduction of a 3-	oxoacyl ester or 3-oxoacyl thioester to 3-hydroxyacyl ester or 3-hydroxyacyl thioester is selected 	from the group consisting of a 3-hydroxyacyl-CoA dehydrogenase, a 3-hydroxybutanoyl-CoA 	dehydrogenase, a 3-hydroxypimeloyl-CoA dehydrogenase and a long-chain-3-hydroxyacyl-CoA 	dehydrogenase.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a Yarrowia lipolytica
With regard to the rejections of claims 1-15 and 27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,096,873 and claims 1-20 of U.S. Patent No. 10,435,723, these rejections are hereby withdrawn by virtue of Applicant’s amendment of claim 1 which now requires a polypeptide that comprises SEQ ID NO: 100 or a polypeptide that is at least 90% sequence identical to the polypeptide of SEQ ID NO: 100.  Neither the polypeptide of SEQ ID NO: 42 in US Patent No. 9,096,873 nor the polypeptide of SEQ ID NO: 60 in US Patent No. 10,435,723 comprise SEQ ID NO: 100 or have an amino acid sequence at least 90% identical to SEQ ID NO: 100.

Conclusion
Claims 1, 32-50 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
February 2, 2022